Opinion by
Judge Lewis :
The patent under which appellant claims the land in controversy was issued September 3, 1852, in consideration of a warrant from the Perry County Court for one hundred acres of land, entered and surveyed September 20, 1843. The patent for the same land was granted to appellee July 1, 1850.
As the plat and certificate of survey was not returned by appellant into the register’s office within the period required by law, the title conveyed to him by the statute then in force is to be considered valid from the date of the registry only, and not from the date of the survey. It therefore follows that, as the patent under which appellee claims was issued before the plat and certificate of survey was returned to the register’s office by appellant, the former must be regarded as having the elder and superior title to the land in dispute.
Judgment affirmed.